                                                    Case 2:21-cv-00069-DBB Document 2-3 Filed 02/02/21 PageID.50 Page 1 of 1




To put it plainly, we just couldn't stop writing songs. To try and put it more poetically, it feels like we were stand­
ing on the edge of the folklorian woods and had a choice: to turn and go back or to travel further into the forest
of this music. We chose to wander deeper in and my collaborators and I are proud to announce that my 9th studio
album and folklore's sister record is here. It's called evermore.

I've never done chis before. In the past I've always created albums as one-off eras and moved onto planning the
next one as soon as an album was released. There was something different �ith folklore. In making it, I felt less
like I was departing and more like I was returning. I loved che escapism I found in these imaginary/not imaginary
tales. I loved the ways you welcomed the dreams capes and tragedies and epic tales of love lost and found. So I just
kept writing chem. And I loved creating these songs with Aaron Dessner,Jack Antonoff, WB, and Justin Vernon.
We've also welcomed some new (and longtime) friends to our 11111sical ldtchen cable this time around...

Before I knew it there were 17 tales, some of which are mirrored or intersecting with one another. The one about
two young con artists who fall in love while hanging out at fancy resorts trying to score rich romantic beneficia­
ries. The one where longtime college sweethearts had very different plans for the same night, one to end it and one
who brought a ring. Dorothea, the girl who left her small town to chase down Hollywood dreams - and what hap­
pens when she comes back for the holidays and rediscovers an old flame. The 'unhappily ever after' anthology of
marriages gone bad that includes infidelity, ambivalent toleration, and even murder. The most righteous motive,
to avenge the fallen. The realization that maybe the only path to healing is to wish happiness on the one who took
it away from you. One starring my grandmother, Marjorie, who still visits me sometimes...if only in my dreams.

I wanted to surprise you with this the week of my 31st birthday. You've all been so caring, supportive and thought­
ful on my birthdays and so this time I wanted to give you something! I also know this holiday season will be a
lonely one for most of us and if there are any of you out there who turn to music to cope with missing loved ones
the way I do, this is for you.

I have no idea what will come next. I have no idea about a lot of things these days and so I've clung to the one
thing that keeps me connected to you all. That thing always has and always will be music.

And may it continue, evermore.
